Citation Nr: 1027296	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based upon individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, if 
any error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

In February 2010, the RO issued a supplemental statement of the 
case addressing the Veteran's claim of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  Thereafter, the RO obtained two additional VA 
examination reports, including an April 2010 VA examination for 
posttraumatic stress disorder and a May 2010 VA audiological 
examination.  In June 2010, the RO granted an increased 
evaluation of 70 percent for the Veteran's service-connected 
posttraumatic stress disorder, effective from October 29, 2009.  
A supplemental statement of the case addressing the newly 
obtained evidence and rating action is not required as the 
Board's decision herein represents a complete grant of the issue 
on appeal.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  A total rating for compensation purposes based 
upon individual unemployability is warranted when the evidence 
shows that the Veteran is precluded, by reason of service-
connected disabilities, from obtaining and maintaining any form 
of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A 
total rating for compensation purposes based upon individual 
unemployability is granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  If there is only 
one such disability, it must be rated at least 60 percent 
disabling; if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Since the Veteran filed his claim seeking a total rating for 
compensation purposes based upon individual unemployability in 
December 2004, service connection has been in effect for 
posttraumatic stress disorder, evaluated as 50 percent disabling 
prior to October 29, 2009, and 70 percent disabling from October 
29, 2009; chronic prostatitis, evaluated as 40 percent disabling; 
bilateral hearing loss, evaluated as 30 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The combined 
disability rating for these conditions is 80 percent from 
December 9, 2004, and 90 percent from October 29, 2009.  As such, 
the Veteran meets the minimum schedular criteria for a total 
rating for compensation purposes based upon individual 
unemployability.  38 C.F.R. § 4.16(a).  

On his claim filed in December 2004, the Veteran indicated that 
he had completed high school and three years of college.  He also 
indicated that he last worked in June 2001, and that his 
employment had been terminated due to the stress of working with 
people and recurrent anger.

As noted above, a total rating for compensation purposes based 
upon individual unemployability is warranted if the Veteran is 
unable to follow a substantially gainful occupation due his 
service-connected disabilities.  38 C.F.R. § 3.340(a)(1).  In 
this case, applying the doctrine of reasonable doubt, the Board 
finds that the evidence of record is in equipoise.  A VA examiner 
in April 2010 stated that the Veteran "has a long history with 
multiple documentations that his anger and mistrust of other 
people combined with his generalized paranoia has precluded him 
from attaining and maintaining gainful employment."  The VA 
examiner opined that the Veteran would have significant 
difficulty working in the public arena secondary to his 
irritability and his lack of emotional containment.  In similar 
fashion, a June 2004 decision by the Social Security 
Administration found the Veteran to be "independently disabled 
by his mental impairment."  But see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (indicating the Social Security 
Administration's favorable determination, while probative 
evidence to be considered in the claim with VA, is not 
dispositive or altogether binding on VA since the agencies have 
different disability determination requirements).  Considering 
the severity of Veteran's service-connected posttraumatic stress 
disorder, his educational and employment history, and the 
functional impairment collectively exhibited by his remaining 
service-connected disabilities, the Board finds that the Veteran 
is unable to follow a substantially gainful occupation due to his 
service-connected disabilities.  Accordingly, a total disability 
rating for compensation purposes based on individual 
unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A total disability rating based upon individual unemployability 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


